Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in this instant application for examination.

Withdrawal of Allowability
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to GB 2 375 143 A (06.11.2002).  Rejections based on the newly cited reference(s) follow.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 should have been rejected under 103 in view of GB 2375143 to Kotre et al. in view of itself
 Kotre discloses: 
a system comprising: 

a controller 48 with computer-readable instructions (see Fig. 2) stored on non-transitory memory thereof that when executed enable the controller to 
actuate a valve (see Fig. 2 step 114) of the exhaust gas recirculation passage to a closed position (See Fig. 2 elements 104, 114, 124 and pg. 3, last paragraph of the spec.).
maintain a passage of air through the engine for a period of time (see Fig. 2 steps 116 – 122) based on a position of the valve prior to being actuated to the closed position (see comments below) in response to an engine stop request (see Fig. 2 elements 104, 114 and 124)
Examiner Note:  The limitation “based on a position of the valve” is broad and does not require a valve sensor or an exact valve position.  This broad claim language allows the following interpretation.  As stated in the last paragraph on pg. 3 of Kotre, the more the EGR valve is open the greater the EGR recirculation flow, therefore the more EGR gas that needs to be flushed through the system before shutoff.  Due to this, the time until engine shutdown is dependent on the amount of EGR gas and thus on valve position prior to being actuated closed.
Kotre does not explicitly disclose the step: maintain an intake throttle position for a period of time based on a position of the valve prior to being actuated to the closed position in response to an engine stop request. While Kotre is silent on this limitation it is clear that one skilled in the art has only two options regarding the throttle position during steps 116 – 122 of Kotre.  The intake throttle can be closed or it can be open.  It 
8.    Claim 2 relates to the supply of fuel being cut instantaneously, which is taught at least in GB 2375143 (see claim 16).

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T VO whose telephone number is (571)272-4854.  The examiner can normally be reached on M-Thrs. 6:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/08/2021
/HIEU T VO/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        


/HIEU T VO/ Primary Examiner, Art Unit 3747